Name: 1999/38/EC: Commission Decision of 21 December 1998 repealing Decision 98/104/EC concerning certain protection measures relating to classical swine fever in Germany (notified under document number C(1998) 4322) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  means of agricultural production;  health;  agricultural activity;  agricultural policy
 Date Published: 1999-01-16

 Avis juridique important|31999D00381999/38/EC: Commission Decision of 21 December 1998 repealing Decision 98/104/EC concerning certain protection measures relating to classical swine fever in Germany (notified under document number C(1998) 4322) (Text with EEA relevance) Official Journal L 011 , 16/01/1999 P. 0046 - 0046COMMISSION DECISION of 21 December 1998 repealing Decision 98/104/EC concerning certain protection measures relating to classical swine fever in Germany (notified under document number C(1998) 4322) (Text with EEA relevance) (1999/38/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/118/EEC (2), and in particular Article 10(4) thereof,Whereas a number of outbreaks of Classical Swine Fever have occurred in Germany;Whereas Germany has taken measures within the framework of Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the control of Classical Swine Fever (3), as last amended by the act of Accession of Austria, Finland and Sweden;Whereas as a result of disease situation it was necessary to adopt Commission Decision 98/104/EC (4) concerning protection measures relating to classical swine fever in Germany; whereas this Decision was amended by Decision 98/413/EC (5);Whereas, as a result of the favourable evolution of the disease, it is necessary to repeal Decision 98/104/EC;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Commission Decision 98/104/EC is hereby repealed.Article 2 The Member States shall amend the measures they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof.Article 3 This Decision is addressed to the Member States.Done at Brussels, 21 December 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 224, 18. 8. 1990, p. 29.(2) OJ L 62, 15. 3. 1993, p. 49.(3) OJ L 47, 21. 2. 1980, p. 11.(4) OJ L 25, 31. 1. 1998, p. 98.(5) OJ L 188, 2. 7. 1998, p. 44.